Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 1 of 7 PageID 9468




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

    MICHAEL LAPHAM,

                Plaintiff,

    vs.                                       Case No. 5:19-cv-579-MMH-PRL

    FLORIDA FISH AND WILDLIFE
    CONSERVATION COMMISSION,
    and SOUTHWEST FLORIDA WATER
    MANAGEMENT DISTRICT,

                Defendants.
                                        /

                                      ORDER

          THIS CAUSE is before the Court on the Report and Recommendation

    (Doc. 65; Report) entered by the Honorable Phillip R. Lammens, United States

    Magistrate Judge, on December 16, 2020. In the Report, the Magistrate Judge

    recommends that Defendants’ Joint Daubert Motion/Motion to Strike Plaintiff’s

    Expert Diana Ibarra (Doc. 44; Motion) be granted in part and denied in part.

    See Report at 1, 8. Plaintiff Michael Lapham filed objections to the Report on

    December 23, 2020. See Plaintiff’s Objections to Report and Recommendations

    (Doc. 66; Objections). On December 29, 2020, Defendants Florida Fish and

    Wildlife Conservation Commission and Southwest Florida Water Management

    District filed a joint response to Plaintiff’s Objections. See Defendants’ Joint
Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 2 of 7 PageID 9469




    Response to Plaintiff’s Objections to Report and Recommendations (Doc. 67;

    Response). Accordingly, this matter is ripe for review.

          The Court “may accept, reject, or modify, in whole or in part, the findings

    or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

    specific objections to findings of facts are filed, the district court is not required

    to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

    776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

    district court must review legal conclusions de novo. See Cooper-Houston v. S.

    Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-

    FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla. May 14, 2007).

          Because the Court finds that the Report, with one minor clarification, is

    due to be adopted as the Court’s opinion, the Court will not repeat the factual

    background or the arguments and authority addressed there. Instead, the

    Court writes briefly only to address Plaintiff’s Objections.

          Plaintiff raises two arguments in his Objections to the Report.             See

    generally Objections.     First, Plaintiff objects to what he describes as the

    Magistrate Judge’s “Factual Finding” in the Report that Plaintiff did not allege

    that he requested the accommodation of using his ATV “in the campground” in

    his First Amended Complaint Demand for Jury Trial (Doc. 8; Complaint). See




                                             -2-
Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 3 of 7 PageID 9470




    Objections at 2–3. In making this objection, Plaintiff explains that he seeks “to

    clarify the scope of th[e] factual finding”1

             as to Ms. Ibarra’s opinions regarding online reservations of certain
             desirable campsites, while Plaintiff generally complains about not
             being able to use his ATV in the campsites, he didn’t actually
             request an accommodation to do so (or if he did it’s not part of his
             complaint) and, more importantly with respect to the opinion itself,
             he doesn’t complain in any way about his ability to make a
             reservation or need for an accommodation to do so.

    Report at 4–5. In this regard, Plaintiff “agrees [he] did not ask to ride his ATV

    through the campground, except for the limited purpose to get to the named

    roads.” Objections at 3. However, Plaintiff maintains that his “Complaint

    includes a request to be able to use his ATV at the campground”—specifically, a

    request for the accommodation of riding his ATV out of the campground and

    onto the named roads.        Id.   In other words, Plaintiff appears to read the

    Magistrate Judge’s statement that he didn’t request an accommodation to be

    able to use his ATV in the campground as limiting his request for

    accommodation to the use of his ATV only on the roads and trails but not in the

    campgrounds. See id. In their joint Response, Defendants contend that the

    Magistrate Judge correctly concluded that Plaintiff’s “Amended Complaint is

    devoid of any allegation that Plaintiff requested an accommodation to use his

    ATV in the campsites.” See Response at 2.



    1   See Objections at 3.


                                             -3-
Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 4 of 7 PageID 9471




          Upon review of the Report, the record in this case, and the allegations of

    the Complaint, the Court concludes that Plaintiff and Defendant misconstrue

    the import and intent of the language to which Plaintiff objects. The statement

    to which Plaintiff objects appears in the Magistrate Judge’s discussion of the

    admissibility of the proffered expert opinion regarding the need for an online

    reservation system for the selection of campsites. The Court does not read the

    Magistrate Judge’s statement as limiting the claims pled in the Complaint.

    Rather, in determining the relevance of an opinion regarding the need for an

    online reservation system, the Court reads the Magistrate Judge’s observation

    that in his Complaint Plaintiff did not include a claim that he requested an

    accommodation to be able to use his ATV in the campground as referring to

    Plaintiff not having alleged any need for an accommodation that would allow for

    the selection of a specific, perhaps more accessible, campsite.2 In other words,

    to the extent Plaintiff argued that the expert opinion regarding a need for an

    online reservation system was supported by the theory that such a system would

    allow a person to select a campsite that would be more accessible by ATV,

    plaintiff did not plead any claim that he requested or required an



    2In her report, Plaintiff’s proffered expert, Ms. Diana Ibarra, opines “[t]he reservation
    system needs to provide a way for a person with a disability to have a reasonable
    assurance of reserving a camping space which is more level and stable surface vs. a
    wetter or soggy location; possibly closer to the road or to the accessible route connecting
    the campground to other elements on the property.” See Report of Diana Ibarra (Doc.
    53-1), at 6 (ECF page number).


                                                -4-
Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 5 of 7 PageID 9472




    accommodation in order to assure that when riding his ATV he would be able to

    physically access his assigned campsite. In the absence of such a claim, the

    Magistrate Judge correctly concluded that an opinion regarding any need for an

    online reservation system would not be helpful to the jury in this case. As such,

    Plaintiff’s objection is due to be overruled because the language about which he

    complains is neither a factual finding nor does it limit the claims he raised.

          To the extent Defendants seek to construe the Magistrate Judge’s

    statement as limiting Plaintiff’s claims, they do so to no avail. First, for the

    reasons stated above, Defendants misinterpret the meaning of the sentence in

    the Report. And second, a plain reading of the Complaint reflects that Plaintiff’s

    claim has always included his request that he be able to use his ATV both to

    access the campgrounds and to travel from the campgrounds to the roads in the

    grounds. See Complaint ¶¶ 19, 21, and 30 (seeking an accommodation to use his

    ATV as permitted at other WMAs which accommodate the use of ATVs for

    disabled hunters who wish to camp onsite).

          Plaintiff additionally objects to the Magistrate Judge’s recommendation

    that the Court preclude Plaintiff’s proffered expert witness from testifying as to

    Defendants’ obligation to “perform self-evaluations” pursuant to the Americans

    with Disabilities Act, 42 U.S.C. § 12101 et seq. Objections at 3. In response,

    Defendants—echoing the reasoning in the Report—argue that any opinions

    regarding self-evaluations are neither relevant to Plaintiff’s allegations nor the

                                           -5-
Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 6 of 7 PageID 9473




    issues raised in this action. See generally Response. The Court concurs with

    the Magistrate Judge’s assessment that the opinions concerning self-

    evaluations will not assist the trier of fact in resolving any fact at issue in this

    action as required by Rule 702, Federal Rules of Evidence, and Daubert v.

    Merrell Dow Pharm. Inc., 509 U.S. 579 (1993) and its progeny. See Report at 6.

    Thus, Plaintiff’s Objections are due to be overruled to the extent Plaintiff objects

    to the recommended exclusion of expert opinions about the need for self-

    evaluations.

          Upon independent review of the file in this case, and for the reasons stated

    in the Report, the Court will accept and adopt, with the clarification explained

    here, the legal and factual conclusions recommended by the Magistrate Judge.

          Accordingly, it is hereby

          ORDERED:

          1. Plaintiff’s Objections to Report and Recommendations (Doc. 66) are

             OVERRULED.

          2. The Report and Recommendation (Doc. 65), as clarified here, is

             ADOPTED as the opinion of the Court.

          3. Defendants’ Joint Daubert Motion/Motion to Strike Plaintiff’s Expert

             Diana Ibarra (Doc. 44; Motion) is GRANTED, in part, and DENIED,

             in part.




                                            -6-
Case 5:19-cv-00579-MMH-PRL Document 101 Filed 04/07/21 Page 7 of 7 PageID 9474




                a. Defendants’ Motion is GRANTED to the extent that the Court

                   will not permit Plaintiff’s expert, Ms. Diana Ibarra, to testify as

                   to her opinions concerning online reservations for campsites and

                   Defendants’ lack of or need for ADA transition plans and/or self-

                   evaluations.

                b. Defendants’ Motion is DENIED in all other respects.

          DONE AND ORDERED in Chambers on April 6, 2021.




    lc27
    Copies to:
    Counsel of Record




                                           -7-
